Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3 January 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that “Since the switching of the lighting mode is performed by changing the irradiation direction, the light source is not required to be turned off. Therefore, a light source that has high luminance but requires a long time before lighting can be used as the light source.”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
All other Applicant’s arguments are believed to be addressed in the rejection as outlined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (Machine Translation of JP2018/144720) in view of Goldman Shenhar .
Regarding claim 1, Hirata discloses a vehicle control system configured for autonomous driving, comprising: (¶3)
a control unit for steering, accelerating, and decelerating a vehicle; and (¶3, 18, 64)
an external notification device using light; (¶18, 34)
wherein the control unit is configured to execute a stop process by which the vehicle is parked in a prescribed stop area when it is detected that the control unit or a driver has become incapable of properly maintaining a traveling state of the vehicle, and (¶17, 22-23, 26, 45)
wherein the external notification device includes a headlight, and the control unit is configured to change a lighting mode of the 

Hirata discloses changing a lighting mode of a light repetitively, but does not appear to explicitly mention a headlight repetitively.

Goldman however teaches wherein the external notification device includes a headlight, and wherein the control unit is configured to change a lighting mode of the headlight by causing the first state and the second state to alternate in a repetitive manner in the stop process. (end of ¶57)



Police/Fire Headlight Taillight Flashers Manual however teaches wherein the external notification device includes a headlight configured to be selectable to be in a first state and a second state demonstrating two different irradiation ranges, wherein the first state and the second state correspond to a first irradiation direction directed lower than a horizontal direction (i.e. “low beams”) and a second irradiation direction directed higher than the first irradiation direction (i.e. “high beams”) respectively and wherein the control unit is configured to change a lighting mode of the headlight by causing the first state and the second state to alternate in a repetitive manner. (table 2 Flash Patterns; Figure 3)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hirata with wherein the headlight is configured to be selectable to be in a first state and a second state demonstrating two different irradiation ranges, and the control unit is configured to cause the first state and the second state to alternate in a repetitive manner as taught by Police/Fire Headlight Taillight Flashers 

Additionally the limitation of a specific type of repeating pattern is obvious as no more than the optimization of a safety light, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art. See, MPEP 2144.05. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific repeating pattern yields any previously unexpected results. Furthermore, using a different repeating pattern would have been an obvious matter of design choice to one having ordinary skill in the art based on factors such as visibility, safety, aesthetics, etc.

Regarding claim 6, Hirata further discloses an occupant monitoring device, wherein the control unit is configured to prohibit the lighting mode of the headlight from being changed in the repetitive manner in the stop process when the occupant monitoring device indicates that the driver is in a good health. (¶68)

Regarding claim 7, Hirata appears to be silent as to a taillight.
Goldman however teaches wherein the external notification device further includes a taillight, wherein the control unit turns on the taillight as well as the headlight in the stop process. (end of ¶57)
.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Goldman in further view of Police/Fire Headlight Taillight Flashers Manual as applied to claim 1 above in further view of GreenBoadLed (WHAT’S THE DIFFERENCE BETWEEN DUAL BEAM AND SINGLE BEAM HEADLIGHTS BULB?)
Regarding claim 3, Police/Fire Headlight Taillight Flashers Manual teaches the first light source being turned on while the second light source is turned off in the first state, the first light source being turned off while the second light source is turned on in the second state. (Table 2; fig 3)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hirata with the first light source being turned on while the second light source is turned off in the first state, the first light source being turned off while the second light source is turned on in the second state as taught by Police/Fire Headlight Taillight Flashers Manual because the technique for improving a particular 

Police/Fire Headlight Taillight Flashers Manual appears to be silent as to whether the headlights are dual beam or single beam headlights. 

GreenBoatLED teaches wherein the headlight includes a first light source and a second light source having two different irradiation ranges. (Single Beam Headlights)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hirata with the headlight includes a first light source and a second light source having two different irradiation ranges as taught by GreenBoatLED because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Additionally the limitation of a specific type of repeating pattern is obvious as no more than the optimization of a safety light, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art. See, MPEP 2144.05. Moreover, Applicant should note that nothing of record, nor known 

Regarding claim 4, Police/Fire Headlight Taillight Flashers Manual the first light source being turned on while the second light source is turned off in the first state, the first light source and the second light source being both turned on in the second state. (Table 2; fig 3)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hirata with the first light source being turned on while the second light source is turned off in the first state, the first light source and the second light source being both turned on in the second state as taught by Police/Fire Headlight Taillight Flashers Manual because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Police/Fire Headlight Taillight Flashers Manual appears to be silent as to whether the headlights are dual beam or single beam headlights. 



It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hirata with the headlight includes a first light source and a second light source having to different irradiation ranges as taught by GreenBoatLED because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Additionally the limitation of a specific type of repeating pattern is obvious as no more than the optimization of a safety light, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art. See, MPEP 2144.05. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific repeating pattern yields any previously unexpected results. Furthermore, using a different repeating pattern would have been an obvious matter of design choice to one having ordinary skill in the art based on factors such as visibility, safety, aesthetics, etc.

Claim 5 is rejected under 35 U.S.C. 103Hirata in view of Goldman in further view of Police/Fire Headlight Taillight Flashers Manual as applied to claim 1 above, and further in view of Speak et al. (US Patent 5,868,488).
Regarding claim 5, Speak teaches wherein the headlight includes a light source which is tiltable around a laterally extending rotational axis and selectable to set the first irradiation direction, and the second irradiation direction by tilting. (C7 L53-60)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hirata with wherein the headlight includes a light source which is tiltable around a laterally extending rotational axis and selectable to set the first irradiation direction, and the second irradiation direction by tilting as taught by Speak because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Goldman in further view of Police/Fire Headlight Taillight Flashers Manual as applied to claim 1 above, and further in view of Koester (UP Patent Publication 2009/0002997).
Regarding claim 8, Koester teaches wherein the headlight includes a light source provided with a reflecting plate, wherein the reflecting plate is capable of displacing the irradiation direction of the light source between the first irradiation direction and the second irradiation direction. (Fig 4, 6; ¶27)

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669